Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/03/3031 has been entered. Claims 1-15 remain pending in the application. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that it is unclear why one of skill in the art considering Bussan when considering the problems of high speed/high inertia pistons being addressed in perkins. The examiner respectfully point out that since both Perkins and Bussan are in the same field of endeavor, one of ordinary skill in the art will be correct in utilizing both references together. Applicant argues that the principles described in Bussan are simply incompatible with the requirements of Perkins. Perkins is addressing an issue where the piston has too much inertia to stop in time to avoid a jarring stop because of the requirement for high speed/high inertia operation of the piston. Bussan, on the other hand, simply ignores such a requirement because Bussan is addressing when/where to begin the stopping process to end at a position in a no inertia state. The examiner respectfully disagrees, there is no disclosure in Bussan that alludes to it ignoring inertia or speed, rather it makes determination when to begin the stopping process so that the piston is topped at its desired position by using countering pressures within the cylinder chambers either by applying pressure or discontinuing pressure (Col.8, lns.43-62). As such, there is no conflicting disclosure with Perkins. Perkins only deals with end stop positioning of the piston and Bussan supplements such disclosure by allowing precise stopping at a desired stroke of the piston. Applicant further argues, Bussan’s techniques cannot be implemented in applications where pistons are used for four legged robots. The examiner respectfully points out that there are no commensurate structural limitations within the claims that would overcome the prior art of record. Such intended use limitations that requires the device being applied in 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 9546672 B2)  hereinafter Perkins in view of Bussan et al. (US 4, 901,625) hereinafter Bussan.
Regarding Claims 1 and 15 Perkins teaches a carrier a method for use in a carrier (Fig 1-8) comprising a hydraulic cylinder (Fig 6):-having a piston (109a); a controller (Fig 2) and a piston position sensor (Col.7 , lns 13-20) wherein the carrier (Fig 4) is arranged to carry an accessory (device actuated by the mov’t of the piston) through the use of the hydraulic cylinder (106) and wherein the controller (Fig 2) is configured to: receive piston position information (Col.7, lns. 13-20); determine a direction of movement of the piston (see Fig 5). However Perkins is silent regarding if the piston position equals a stop distance from an end wall of the hydraulic cylinder the direction of movement, abort the movement so as to stop the piston at the stop distance.
However, Bussan discloses an system and method positioning an equipment comprising an actuator (50) having a piston and a microprocessor (30) that receives input from position sensor (20) and actuate valves (70) (Fig 2). The microprocessor also receives load positioning input (35) at desired positions (Col. 6, lns.20-22).  Bussan further teaches if the piston position equals a stop distance from an end wall of the hydraulic cylinder (or any other desired position)  in the direction of movement, abort the movement so as to stop the piston at the stop distance (desired position) (see Col.14, ln.63-Col.15 ln.2). 
Therefore, it would have been obvious to one of ordinary skill in art to have modified Perkins to include the teachings of Bussan by including the system and input device of Bussan to allow if the piston position equals a stop distance from an end wall of the hydraulic cylinder (desired position)  to abort the movement so as to stop the piston at the stop distance (at a desired position). The modification not only allows the damping capability of Perkins to stop the piston gently to avoid shock as the piston finishes its stroke, it also allows precise actuation of the piston whereby the piston/load can be stooped at any position with an accuracy.
Regarding Claim 3 Perkins as modified above teaches the stop distance can be set at bottom stop distance (616, 122) associated with a bottom end  of the hydraulic cylinder (see Fig 6)
Regarding Claim 4 Perkins as modified above teaches the stop distance (616, 212) can be set at a head stop distance associated with a head end of the hydraulic cylinder (Fig 6)
Regarding Claim 5 Perkins as modified above teaches the head stop distance (616, 212) is different from the end stop distance (see Fig 6).
Regarding Claim 6 Perkins as modified above teaches the head stop distance (616, 212) equals the end stop distance (Fig 6).
Regarding Claim 12 Perkins teaches the accessory is a payload (Fig 4).
Regarding Claim 13 Perkins teaches wherein the carrier is a remote demolition robot (Fig 4).
Regarding Claim 14 Perkins teaches carrier (device actuated by the mov’t of the piston)  is capable of being an excavator, a backhoe loader, or a loader (Fig 1-8).
Allowable Subject Matter
Claims 2 and 9-11 would be allowable if rewritten in independent form to include all the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745